DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed February 12, 2021 (hereinafter “Reply”).
Claims 1, 10, 11, 13, and 18 are amended.
Claim 12 is cancelled. 
Claims 1-11 and 13-20 are pending.

Examiner Note
Examiner notes that the claims include several features that recite intended uses or results and optional features that do not limit the claim scope. For example, claim 1 recites intended uses in the preamble of “for … enabling identity escrow and preventing …”, as well as the optional language of “such as cookie-mapping.” See M.P.E.P. § 2111.04. Claims 13 and 18 recite similar features, and these examples do not necessarily include all of the non-limiting recitations of intended uses or results and optional features in the claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8, 9-11, 13-16, and 18-20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Sabeg et al. (U.S. Pub. No. 2020/0160388 A1) (hereinafter “Sabeg”) 1 in view of Mohajeri et al. (U.S. Pub. No. 2014/0059343 A1) (hereinafter “Mohajeri”).

Claims 1, 13, and 18: Sabeg, as shown, discloses the following limitations:
a computer readable storage medium having program instructions embodied therewith (see at least ¶ [0063] (PROV ¶¶ [0033]-[0034]): FIG. 1 includes a management server 108 that is configured as a secured proxy between the providers 104 and 106 and the SSP provider 102. The system 100 also includes a data processor 109 that analyzes encrypted user information (received from one or more user terminals 110) using one or more crypto-calculations to create a user vector that relates a user’s online or application usage to one or more pre-defined categories; see also at least ¶ [0143] (PROV ¶ [0087])); and 
one or more processors configured to execute the program instructions (see at least ¶ [0063] (PROV ¶¶ [0033]-[0034]); see also at least ¶ [0143] (PROV ¶ [0087])) to cause the computer system to perform the processes of: 
initiating delivery of content to a computing system of a user in response to a request for the content by the computing system of the user (see at least ¶ [0061] (PROV ¶¶ [0031]-[0032]): example system 100 is configured to permit OBA with a high level of data protection without compromising the privacy of users. The example system 100 ensures that the processing of user personal information along with their IP address are never accessible as a result of homomorphic encryption and zero-knowledge advertisement processing. Additionally, the system 100 ensures that no party can access non-encrypted personal information. While ensuring personal data protection, the example system 100 provides for categorization of user browsing behavior, navigation information, purchasing and commercial online/offline information, and/or application usage (i.e., user information). Targeted group profiles may be created from the categorized information and linked or referenced to certain advertisement targets, campaigns, and/or advertisements themselves. Thus, when a user identifier is later received from web browsing or application usage, the system 100 can identify one or more advertisements to serve to the user by matching a user’s unique identifier to their identifier contained within one or more profiles; see also at least ¶ [0062] (PROV ¶¶ [0031]-[0032]): the content provider 104 and/or the service provider 106 have designated spaces on hosted websites, applications, social media platforms, etc. for advertisements. Normally, the providers 104 and 106 collect a user’s information, which is transmitted to the SSP provider 102; see also at least ¶ [0071] (PROV ¶ [0037]): the example data collection application 120 operates based on one or more instructions stored in a memory of the user terminal 110, and is configured to collect a user’s information. In some embodiments, the application 120 may be embedded or configured as a plug-in (e.g., a software development kit (“SDK”) or a JavaScript code) into a web browser (or specific application) operating on the user terminal 110. In other embodiments, the application 120 may be a stand-alone application 120 ; 
storing a first deterministic identifier associated with the user, wherein the first deterministic identifier comprises a first lexical token associated with at least one type of identifying data for the user (see at least ¶ [0063] (PROV ¶ [0033]): the management server 108 is configured to remove and/or encrypt any user-identifying information, such as IP addresses, ; 
storing user-specific preference information associated with the user based on the first deterministic identifier associated with the user (see at least ¶ [0067] (PROV ¶ [0037]): the example user terminal 110 also includes a data collection application 120, which may be operated by the providers 104 and/or 106. In other instances, the providers 104 and 106 collect user information from another data source and transform personal identifiers of users and associated collected user information into dynamic identifiers and encrypted data. These other instances may render moot the use of the application 120. The providers 104 and 106 may use the data processor 109 as, for example, a data management platform (“DMP”) for collecting and processing online data. The providers 104 and 106 may transmit an identifier of a user and collected information to the management server 108. In some instances, the providers 104 and 106 may include the application 120 for encrypting both user (usage) information and identifiers; see also at least ¶¶ [0068]-[0069] (PROV ¶ [0021], 0039], [0055], and [0071]): FIG. 1 also shows a customer relationship management (“CRM”) server 122 that is configured to collect offline data related to users. The offline data may include data related to purchases of items and/or services in physical retail locations. The CRM server 122 may transmit collected data and user identifiers for encryption at the management server 108. In other instances, the CRM server 122 may include the application 120 for encrypting the collected information and/or user identifiers; see also at least ¶¶ [0061]-[0064], [0070]-[0072] (PROV ¶¶ [0031]-[0040])); 
receiving, from a publisher, a second deterministic identifier, wherein the second deterministic identifier comprises a second lexical token, wherein the publisher does not have access to the first deterministic identifier or the at least one type of identifying data for the user or the user-specific preference information (see at least ¶ [0075] (PROV ¶ [0043]): application 120 installs a cookie (e.g., a glazed cookie that may call a secure and anonymizing server, such as the management server 108) that uses javascript code (or similar code) or SDK (e.g., a glazed SDK that calls a secure and anonymizing server, such as the management server 108) to collect user browser/navigation and/or application usage information. The collected information may include tags and/or metadata from visited webpages. In an embodiment, the application 120 transmits identifier 202 and encrypts and transmits the collected information—i.e., obfuscates and makes inaccessible this data to the publisher—shown as information 204, to the management server 108, which encrypts the identifier 202. The data processor 109, in communication with the management server 108, applies rules or other data classification routines to the encrypted collected information to create a vector or sparse vector for the encrypted identifier 202; see also at least ¶ [0076] (PROV ¶ [0044]): the management server 108 is configured to re-encrypt or trans-cipher the information 204 to homomorphic encryption without having to decrypt the data. In other embodiments, the application 120 may use a different key for each instance of information 204 transmitted or each web browsing session or webpage visited. The use of different keys at the terminal 110 by the application 120 prevents a third-party from being able to identify an origination or contents of the information 204. The encrypted information accordingly comprises alphanumerical encrypted data related to a vector that is indicative of a user’s browsing or application usage. The application 120 transmits the identifier 202 in conjunction with the encrypted information to identify a source of the encrypted information; see also at least ¶¶ [0061]-[0064], [0070]-[0072] (PROV ¶¶ [0031]-[0040])); 
determining if the second deterministic identifier is associated with the user associated with the first deterministic identifier (see at least ¶ [0062] (PROV ¶ [0032]): SSP provider 102 in ; 
retrieving the stored user-specific preference information associated with the user based on a determination that the second deterministic identifier and the first deterministic identifier are both associated with the user (see at least ¶ [0063] (PROV ¶ [0033]): system 100 also includes a data processor 109 that analyzes encrypted user information (received from one or more user terminals 110) using one or more crypto-calculations to create a user vector that relates a user’s online or application usage to one or more pre-defined categories. The data processor 109 may use one or more application programming interfaces (“APIs”) that perform the calculations on the encrypted data. The management server 108 is configured to remove and/or encrypt any user-identifying information, such as IP addresses, MAC addresses, etc. such that the encrypted information is associated with a unique user identifier (e.g., an identification anonymization process). The data processor 109 is configured to compile or otherwise aggregate a list of users by their identifiers for each category (and/or subcategories). In some embodiments, the data processor 109 creates one or more profiles of combined categories. The profiles contain lists of user identifiers that share common online usage or application usage, and are used by the example system 100 for selecting designated advertisements for a particular profile. The various recited identifiers and information are determined to be associated with the same user; see also at least ¶¶ [0061]-[0064], [0070]-[0072] (PROV ¶¶ [0031]-[0040]); 
generating an encrypted token for identity escrow based on the retrieved user-specific preference information associated with the user, wherein the generated encrypted token does not comprise any personally identifiable information for the user, wherein personally identifiable information comprises data that could potentially identify the user, distinguish the user from another user, or be used for de-anonymizing previously anonymous user data (see at least ¶ [0078] (PROV ¶ [0046]): management server 108 provides the data processor 109 with the encrypted information 204 and the identifier 202. The data processor 109 manages a data management platform (“DMP”), which is similar to a customer relationship manager, but for online user/customer data. The data processor 109 uses the DMP to organize the encrypted data for customization or marketing purposes. Specifically, the data processor 109 is configured to apply one or more rules, queries, (e.g., rules/queries that define an API), or other classification algorithms to the encrypted data using, for example, homomorphic calculations. The rules and queries define criteria for different categories; see also at least ¶ [0085] (PROV ¶ [0053]): the DSP 208 receives from the SSP 102 an encrypted identifier 202. The DSP 208 checks a secure matching function or operation to determine if the encrypted identifier 202 is included within an encrypted list of identifiers corresponding or stored in association with a category. The DSP 208 may also select an advertisement 220 based on bid request contextual parameters, a history of campaign results, and/or campaign budget and target parameters using algorithms, such as those described above; see also at least ¶¶ [0061]-[0064], [0070]-[0072] (PROV ¶¶ [0031]-[0040]); 
[…]
retrieving the personally identifiable information for the user that at least one of the plurality of demand side platforms possesses or is authorized to possess (see at least ¶ [0067] (PROV ¶ [0037]): the example user terminal 110 also includes a data collection application 120, which may be operated by the providers 104 and/or 106. In other instances, the providers 104 and 106 collect user information from another data source and transform personal identifiers of users and associated collected user information into dynamic identifiers and encrypted data. These other instances may render moot the use of the application 120. The providers 104 and 106 may use the data processor 109 as, for ;
encrypting the personally identifiable information for the user, using an encryption scheme that prevents unauthorized parties from accessing the data (see at least ¶ [0063] (PROV ¶ [0033]): the management server 108 is configured to remove and/or encrypt any user-identifying information, such as IP addresses, MAC addresses, etc. such that the encrypted information is associated with a unique user identifier (e.g., an identification anonymization process). The data processor 109 is configured to compile or otherwise aggregate a list of users by their identifiers for each category (and/or subcategories). In some embodiments, the data processor 109 creates one or more profiles of combined categories. The profiles contain lists of user identifiers that share common online usage or application usage, and are used by the example system 100 for selecting designated advertisements for a particular profile; see also at least ¶¶ [0061]-[0062], [0064], [0066]-[0067], and [0070]-[0072] (PROV ¶¶ [0031]-[0040]));
adding the encrypted personally identifiable information to the encrypted token (see at least ¶ [0067] (PROV ¶ [0037]): the example user terminal 110 also includes a ;
transmitting the encrypted token to the publisher for submission alongside a bid request to a demand-side platform for real-time bidding; (see at least ¶ [0062] (PROV ¶ [0032]): the example system 100 is illustrated as operating in a supply-side platform (“SSP”) in which a SSP provider 102 provides advertisements and other targeted content to one or more content providers 104 and/or service providers 106 (e.g., content publishers). In other embodiments, the system 100 may additionally or alternatively operate in a demand-side platform (“DSP”) or a combination of a SSP and DSP. Moreover, in some embodiments, the system 100 is configured for a walled garden and/or header bidder framework. In the SSP configuration, the providers 104 and 106 use the SSP provider 102 to activate data from users and monetize the available inventories through ; 
wherein the encrypted personally identifiable information of the encrypted token is configured to be inaccessible to any of the plurality of demand side platforms which has not be been determined to possess or be authorized to possess the personally identifiable information (see at least ¶ [0088] (PROV ¶ [0052]): the user’s personal data is anonymized because the data processor 109 only manipulates encrypted vectors and the DSP 208 has a list of encrypted user identifiers corresponding to categories. The SSP 102 only passes encrypted identifiers and (encrypted) advertisements. Both the DSP 208 and the SSP 102 cannot re-identify the user data because (i) they do not possess the user’s key for decryption, (ii) the identifiers are dynamic and encrypted, and (iii) the management server 108 encapsulated the advertisement bidding process ; and
delivering to the computing system of the user the content and an ad impression, wherein the ad impression won the real-time bidding without access to personally identifiable information for the user and without cookie-mapping (see at least ¶ [0065] (PROV ¶ [0035]): the SSP provider 102 (and/or DSP provider) is configured to transmit an advertisement for display. To further anonymize the process, the SSP provider 102 (and/or DSP provider) may encrypt an advertisement and transmit the advertisement to the management server 108, which routes the advertisement to the user’s terminal 110 and/or the providers 104 and 106 for display on a webpage or other content provided by the providers 104 and 106. In some alternative embodiments, the selected advertisement may be sent directly to the user terminal 110 and/or provided on the application/webpages of the providers 104 and 106, using an IP or other destination address securely and temporarily held available during the bidding process by the management server 108; see also at least ¶ [0064] (PROV ¶ [0034]): the profiles may also be created by one or more data processors 109. The data processor 109 may host be hosted or operated by, or otherwise have a relationship with the content provider 104 and/or the service provider 106. The data processor 109 is configured to create profiles based on content viewed or application usages by users through the related provider 104 and/or 106. In other words, the data processor 109 is configured to provide data analytics of anonymous user data to optimize targeted advertising space or other targeted content and/or services. The data processor 109 is configured to transit the profile to the DSP provider 102 (and/or SSP provider), which uses the profile for selecting an advertisement to serve when a matching identifier is received at a later time during bidding operations when a user is browsing or otherwise using a website or application related to the data provider 109; see also at least ¶ [0088] (PROV ¶ [0052]): the user’s personal data is anonymized because the data processor 109 only manipulates encrypted vectors and the DSP 208 has a list of encrypted user identifiers corresponding to categories. The SSP 102 only passes .

Sabeg does not explicitly disclose, but Mohajeri, as shown, teaches the following limitations:
determining whether one or more of a plurality of demand side platforms possesses or is authorized to possess personally identifiable information for the user (see at least ¶ [0036]: the network gateway 104 can determine whether the destination of the request is a trusted entity(ies) 106 (e.g., an entity authorized to access the Subid) or an untrusted entity(ies) 108 (e.g., an entity that is not authorized to access the Subd), for example, based on a destination uniform resource locator (URL) within the request; see also at least ¶¶ [0006], [0037], [0043]-[0044], [0049], [0080], and [0088]-[0090]);
if at least one of the plurality of demand side platforms possesses or is authorized to possess the personally identifiable information: [sending the information to the authorized party] (see at least ¶ [0036]: the network gateway 104 can determine whether the destination of the request is a trusted entity(ies) 106 (e.g., an entity authorized to access the Subid) or an untrusted entity(ies) 108 (e.g., an entity that is not authorized to access the Subd), for example, based on a destination uniform resource locator (URL) within the request; see also at least ¶¶ [0006], [0037], [0043]-[0044], [0049], [0080], and [0088]-[0090]).
transmitting, to the at least one at least one of the plurality of demand side platforms which possesses or is authorized to possess the personally identifiable information, a method for decrypting the personally identifiable information to the encrypted token (see at least ¶ [0052]: .

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine techniques for using and managing encrypted identifiers and encryption and decryption algorithms and techniques taught by Mohajeri with the systems disclosed by 

Claims 2, 14, and 19: The combination of Sabeg and Mohajeri teaches the limitations as shown in the rejections above. Further, Sabeg, as shown, discloses the following limitations:
wherein the real-time bidding is processed outside of a header of the browser of the user device (see at least ¶ [0082] (PROV ¶ [0050]): the DSP 208 is configured to run an online advertising campaign for advertisers. The DSP 208 is accordingly configured to purchase through real-time bidding, inventories of advertisement space from SSPs, which manage online editors and inventories for advertisement placement within the content provided by the providers 104 and/or 106. The real-time bidding is processed by a DSP 208—i.e., in part, outside the web browser; see also at least ¶¶ [0060]-[0062] (PROV ¶¶ [0030]-[0032])).

Claim 4: The combination of Sabeg and Mohajeri teaches the limitations as shown in the rejections above. Further, Sabeg, as shown, discloses the following limitations:
wherein the computing system is a proxy server of the content delivery network (see at least ¶ [0063] (PROV ¶ [0033]): in contrast to known systems, the example system 100 of FIG. 1 includes a management server 108 that is configured as a secured proxy between the providers 104 and 106 and the SSP provider 102).

Claims 5, 15, and 20: The combination of Sabeg and Mohajeri teaches the limitations as shown in the rejections above. Further, Sabeg, as shown, discloses the following limitations:
wherein the user-specific preference information comprises market segment membership information associated with the user (see at least ¶ [0011] (PROV ¶ [0010]): the example system, method, and apparatus compare the encrypted information to one or more rules related to user segmentation and/or categorization. The analysis of the encrypted information is used to assign a user identifier to one or more .

Claims 6 and 16: The combination of Sabeg and Mohajeri teaches the limitations as shown in the rejections above. Further, Sabeg, as shown, discloses the following limitations:
wherein the user-specific preference information comprises purchasing preferences associated with the user (see at least ¶ [0067] (PROV ¶ [0037]): the example user terminal 110 also includes a data collection application 120, which may be operated by the providers 104 and/or 106. In other instances, the providers 104 and 106 collect user information from another data source and transform personal identifiers of users and associated collected user information into dynamic identifiers and encrypted data. These other instances may render moot the use of the application 120. The providers 104 and 106 may use the data processor 109 as, for example, a data management platform (“DMP”) for collecting and processing online data. The providers 104 and 106 may transmit an identifier of a user and collected information to the management server 108. In some instances, the providers 104 and 106 may include the application 120 for encrypting both user (usage) information and identifiers; see also at least ¶¶ [0068]-[0069] (PROV ¶ [0021], 0039], [0055], and [0071]): FIG. 1 also shows a customer relationship management (“CRM”) server 122 that is configured to collect offline data related to users. The offline data may include data related to purchases of items and/or services in physical retail locations. The CRM server 122 may transmit collected data and user identifiers for encryption at the management server 108. .

Claim 8: The combination of Sabeg and Mohajeri teaches the limitations as shown in the rejections above. Further, Sabeg, as shown, discloses the following limitations:
wherein the second deterministic identifier received from the publisher is associated with an impression opportunity offered by the publisher (see at least ¶ [0065] (PROV ¶ [0035]): the SSP provider 102 (and/or DSP provider) is configured to transmit an advertisement for display. To further anonymize the process, the SSP provider 102 (and/or DSP provider) may encrypt an advertisement and transmit the advertisement to the management server 108, which routes the advertisement to the user’s terminal 110 and/or the providers 104 and 106 for display on a webpage or other content provided by the providers 104 and 106. In some alternative embodiments, the selected advertisement may be sent directly to the user terminal 110 and/or provided on the application/webpages of the providers 104 and 106, using an IP or other destination address securely and temporarily held available during the bidding process by the management server 108).

Claim 9: The combination of Sabeg and Mohajeri teaches the limitations as shown in the rejections above. Further, Sabeg, as shown, discloses the following limitations:
wherein the program instructions when executed further cause the system to perform the step of transmitting the encrypted token to a supply-side platform (see at least ¶ [0062] (PROV ¶ [0032]): the example system 100 is illustrated as operating in a supply-side platform (“SSP”) in which a SSP provider 102 provides advertisements and other targeted content to one or more content providers 104 and/or service providers 106 (e.g., content publishers). In other embodiments, the system 100 may additionally or alternatively operate in a demand-side platform (“DSP”) or a combination of a SSP and DSP; see also at least ¶ [0063] (PROV ¶ [0033]): the example system 100 of FIG. 1 includes a management server 108 .

Claim 10: The combination of Sabeg and Mohajeri teaches the limitations as shown in the rejections above. Further, Sabeg, as shown, discloses the following limitations:
wherein the program instructions when executed further cause the system to perform the steps of: 
receiving, from the demand-side platform, a request for the user-specific preference information associated with the user that is included in the encrypted token (see at least ¶ [0098] (PROV ¶ [0066]): additionally or alternatively, the data processor 109 may transfer the information 206 to the DSP 208 to enable the DSP 208 to make data queries (as shown as data queries 409) and enable the DSP 208 to create its own profiles; see also at least ¶ [0064] (PROV ¶ [0034])); and 
providing the demand-side platform the user-specific preference information associated with the user […] (see at least ¶ [0064] (PROV ¶ [0034]): the data processor 109 is configured to provide data analytics of anonymous user data to optimize targeted advertising space or other targeted content and/or services. The data processor 109 is configured to transit the profile to the DSP provider 102 (and/or SSP provider), which uses the profile for selecting an advertisement to serve when a matching identifier is received at a later time during bidding operations when a user is browsing or otherwise using a website or application related to the data provider 109).

Sabeg does not explicitly disclose, but Mohajeri, as shown, teaches the following limitations:
decrypting the encrypted token (see at least ¶ [0052]: the ACR creation component 404 can generate the ACR by applying an encryption algorithm to the SubId, using a pre-provisioned encryption key specific to the untrusted entity(ies) 108. For example, the encryption key can be based on the address 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine techniques for managing encrypted identifiers taught by Mohajeri with the systems disclosed by Sabeg, because Mohajeri teaches at ¶ [0052] that by using its techniques, “communication between the trusted entity(ies) 302 and the API platform 306 can be reduced.” See M.P.E.P. § 2143(I)(G).

Claim 11: The combination of Sabeg and Mohajeri teaches the limitations as shown in the rejections above. Further, Sabeg, as shown, discloses the following limitations:
wherein the program instructions when executed further cause the system to perform the steps of: 
receiving, from the demand-side platform, a request for the user-specific preference information associated with the user that is included in the encrypted token (see at least ¶ [0098] (PROV ¶ [0066]): additionally or alternatively, the data processor 109 may transfer the information 206 to the DSP 208 to enable the DSP 208 to make data queries (as shown as data ; and 
providing the demand-side platform the stored user-specific preference information associated with the user (see at least ¶ [0064] (PROV ¶ [0034]): the data processor 109 is configured to provide data analytics of anonymous user data to optimize targeted advertising space or other targeted content and/or services. The data processor 109 is configured to transit the profile to the DSP provider 102 (and/or SSP provider), which uses the profile for selecting an advertisement to serve when a matching identifier is received at a later time during bidding operations when a user is browsing or otherwise using a website or application related to the data provider 109).


Claim 3 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Sabeg et al. (U.S. Pub. No. 2020/0160388 A1) in view of Mohajeri et al. (U.S. Pub. No. 2014/0059343 A1) (hereinafter “Mohajeri”) and further in view of Saifee et al. (U.S. Pub. No. 2015/0051986 A1) (hereinafter “Saifee”).

Claim 3: The combination of Sabeg and Mohajeri teaches the limitations as shown in the rejections above. 
Sabeg does not explicitly disclose, Mohajeri does not explicitly teach, but Saifee teaches, as shown, the following limitations:
wherein the real-time bidding is processed within a header of the browser of the user device (see at least ¶ [0076]: In operation, this system architecture facilitates multiple requests to multiple bidders. In order to make multiple requests to multiple bidders, embodiments of the present invention utilize web workers 214 (FIG. 2A), if available from within the client browser (e.g., 120 a). If web workers 214 are not available, embodiments of the present invention can use hidden iframes to make multiple requests and return values by calling a function in the parent browser window. First, the website publisher sets the site 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the auctioning techniques taught by Saifee with the systems disclosed by Sabeg (as modified by Mohajeri), because Saifee teaches at ¶ [0010] that “The ability to make multiple requests to several real-time bidders directly from the client and have them compete with their other non-real-time inventory is beneficial to the publisher as it creates additional competition and accomplishes higher overall pricing for their inventory.” See M.P.E.P. § 2143(I)(G).


Claims 7 and 17 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Sabeg et al. (U.S. Pub. No. 2020/0160388 A1) in view of Mohajeri et al. (U.S. Pub. No. 2014/0059343 A1) (hereinafter “Mohajeri”) and further in view of Chamberlain et al. (U.S. Pub. No. 2010/0094758 A1) (hereinafter “Chamberlain”).

Claims 7 and 17: The combination of Sabeg and Mohajeri teaches the limitations as shown in the rejections above. Further, Sabeg, as shown, discloses the following limitations:
wherein the first deterministic identifier is an […] address for the user (see at least ¶ [0063] (PROV ¶ [0033]): the management server 108 is configured to remove and/or encrypt any user-identifying information, such as IP addresses, MAC addresses, etc. such that the encrypted information is associated with a unique user identifier (e.g., an identification anonymization process)).
Although Sabeg suggests using any type of identifier for the user, Sabeg does not explicitly disclose, Mohajeri does not explicitly teach, but Chamberlain, as shown, teaches the following limitations:
wherein the first deterministic identifier is an email address for the user (see at least ¶ [0051]: the MDA 116 performs data matching without using names and addresses. For example, the customer data may include email addresses but not postal addresses, and the MDA 116 can access an additional data source or use data available within the MDA that will enable the MDA 116 to use the email addresses and/or names for matching; see also at least ¶ [0031]: subscriber data may include, e.g., for each subscriber, the subscriber’s name, the subscriber’s address, a Unique ID (UID) assigned to the subscriber, and/or other personally identifiable information (PII) associated with the subscriber. P11 may include, but is not limited to, name, address, email address, and subscriber ID; see also at least ¶ [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the identifiers (e.g., email addresses) taught by Chamberlain with the systems disclosed by Sabeg (as modified by Mohajeri), because Chamberlain teaches at ¶ [0051] that it can use email addresses when other types of addresses are not available. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the identifiers (e.g., email addresses) taught by Chamberlain with the systems disclosed by Sabeg, because the claimed invention is merely a combination of old elements (the identifiers (e.g., email addresses) taught by Chamberlain and the systems disclosed by Sabeg), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered. The amendments obviate the previous rejections under § 112. The arguments regarding the rejections under §§ 102 and 103 are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to managing user privacy in online advertising.
Stack et al. (U.S. Pub. No. 2014/0201007 A1) (providing anonymized user profile data).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sabeg claims priority to U.S. Prov. Appl. No. 62/767,767. The rejections under § 103 will cite to not only the portions of Sabeg used in the rejections, but also the portions of the ’767 application that provide support for those portions of Sabeg. Although the citations to the ’767 application are provided for the reader’s convenience, it should be understood that these portions do not represent the only support in the ’767 application for the cited portions of Sabeg, and that other portions of the ’767 application (e.g., the Drawings and other portions of the Specification) provide support for the citations to Sabeg.